Case 3:20-cv-00865-BAS-AHG Document 39 Filed 05/18/20 PageID.1719 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
                            UNITED STATES DISTRICT COURT
  8
                         SOUTHERN DISTRICT OF CALIFORNIA
  9
 10     SOUTH BAY UNITED                                  Case No. 20-cv-865-BAS-AHG
        PENTECOSTAL CHURCH, et al.,
 11                                                       ORDER DENYING PLAINTIFFS’
                                        Plaintiffs,       EX PARTE MOTION FOR AN
 12                                                       INJUNCTION PENDING APPEAL
               v.
 13                                                       [ECF No. 36]
        GAVIN NEWSOM, in his official
 14     capacity as the Governor of
        California, et al.,
 15
                                      Defendants.
 16
 17          Plaintiffs South Bay United Pentecostal Church and Bishop Arthur Hodges III
 18   filed a motion for temporary restraining order. (ECF No. 12.) On May 15, 2020, the
 19   Court held a telephonic hearing on the motion and denied the motion. (ECF No. 32,
 20   38 (transcript of hearing).) That same day, Plaintiffs filed a notice of appeal.
 21   Plaintiffs also filed an ex parte motion seeking an injunction pending the appeal.
 22   (ECF No. 36.)
 23          Federal Rule of Appellate Procedure 8(a)(1) provides that “[a] party must
 24   ordinarily move first in the district court for . . . (C) an order . . . granting an injunction
 25   while an appeal is pending.” Fed. R. App. Proc. 8(a)(1). Federal Rule of Civil
 26   Procedure 62(d) provides that “[w]hile an appeal is pending from an interlocutory
 27   order or final judgment that grants, dissolves, or denies an injunction, the court may
 28   suspend, modify, restore, or grant an injunction on terms for bond or other terms that

                                                   –1–
Case 3:20-cv-00865-BAS-AHG Document 39 Filed 05/18/20 PageID.1720 Page 2 of 2




  1   secure the opposing party’s rights.” Fed. R. Civ. P. 62(d). The standard for granting
  2   an injunction pending appeal is generally the same as the standard for granting a
  3   preliminary injunction. Humane Soc’y of U.S. v. Gutierrez, 523 F.3d 990, 991 (9th
  4   Cir. 2008).
  5         Having reviewed Plaintiffs’ arguments, the Court DENIES the instant Motion
  6   for the same reasons stated on the record at the telephonic hearing on Plaintiffs’
  7   motion for temporary restraining order. (See ECF No. 38.)
  8         IT IS SO ORDERED.
  9   DATED: May 18, 2020
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              –2–
